MANNING, J.
We are not able to perceive any material' difference between this case and that of Shulman, Goetter & Weil v. Boyle (59 Ala. 566). The debt, to satisfy which the property in controversy was sold, had its origin in 1873, and was reduced to judgment in 1874. The house and lot of land were leased to a third person for the year 1875, and after-wards, in such a manner that they were not and could not be occupied, during that time, as the homestead of the debtor or his family; and without being such homestead, the property was not exempt from execution. The act of February 9th, 1877, not having been then passed, the case is not brought within its 26th section, carried into the Code of 1876, as section 2843. .
Let the judgment of the Circuit Court be reversed, and the cause be remanded.